Exhibit 10.36
NOBLE CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, made as of the  _____  day of  _____, by and between NOBLE
CORPORATION, a Cayman Islands exempted company limited by shares (the
“Company”), and «First_Name» «MI» «Last_Name» (“Employee”);
W I T N E S S E T H:
WHEREAS, the committee (the “Committee”) acting under the Company’s 1991 Stock
Option and Restricted Stock Plan, as amended (the “Plan”), has determined that
it is desirable to grant a nonqualified stock option under the Plan to Employee,
who is currently employed by the Company or one of its Affiliates;
NOW, THEREFORE, it is agreed as follows:
1. Grant of Option, Option Period and Terms of Exercise of Option. The Company
hereby grants to Employee the option to purchase, as hereinafter set forth,
«Options» ordinary shares, par value U.S. $0.10 per share, of the Company
(“Shares”) at the price of $              per share, in whole at any time or in
part from time to time, for a period commencing one year from the date of this
Agreement and terminating on the first to occur of (i) the expiration of ten
years from the date of this Agreement and (ii) the date Employee ceases for any
reason to be employed by at least one of the employers in the group of employers
consisting of the Company and its Affiliates (a “termination of employment”);
provided that the number of Shares purchasable hereunder in any period or
periods of time during which the option evidenced hereby is exercisable shall be
limited as follows:

  (a)  
«M_1st_Year» Shares are purchasable, in whole at any time or in part from time
to time, commencing one year from the date of this Agreement,

  (b)  
an additional «M_2nd_Year» Shares are purchasable, in whole at any time or in
part from time to time, commencing two years from the date of this Agreement,
and

  (c)  
an additional «M_3rd_Year» Shares are purchasable, in whole at any time or in
part from time to time, commencing three years from the date of this Agreement;

provided further that if a termination of employment occurs after the date upon
which the option first becomes exercisable and before the date that is ten years
from the date hereof for any reason other than Employee’s death, Disability or
Retirement, then the option may be exercised, to the extent that Employee was
entitled to exercise it at the date of such termination of employment, at any
time within six months after such termination of employment but not after the
expiration of the ten-year period, except that, in the event of a termination of
employment of Employee on account of fraud, dishonesty or other acts detrimental
to the interests of the Company or one or more of its Affiliates, the option
shall thereafter be null and void for all purposes; and provided further that if
a termination of employment occurs after the date upon which the option first
becomes exercisable and before the date that is ten years from the date hereof
by reason of Employee’s death, Disability or Retirement, then the option,
including any then unvested Shares all of which shall be automatically
accelerated, may be exercised at any time within five years after such
termination of employment but not after the expiration of the ten-year period.

 

 



--------------------------------------------------------------------------------



 



Transfer of employment without interruption of service between or among the
Company and any of its Affiliates shall not be considered a termination of
employment. Notwithstanding anything contained in this Agreement to the
contrary, no fractional Shares may be purchased upon exercise of the option.
2. Agreement of Employee Regarding Employment. Employee hereby agrees to serve
the Company or Affiliate by performing the duties now assigned to Employee or
such other duties as may hereafter be assigned to Employee, at Employee’s
present salary, with such increases and bonuses, if any, as the Company or
Affiliate may authorize, for a period of at least one year from the date hereof.
There is no obligation on the part of the Company or Affiliate to continue
Employee’s employment for said one-year period or for any period, and nothing in
this Agreement shall in any way interfere with the right of the Company or any
Affiliate to terminate the employment of Employee at any time, with or without
cause.
3. Requirement of Employment. Except as provided in Paragraph 1 hereof, the
option may not be exercised unless Employee is, at the time of exercise, an
employee of the Company or an Affiliate.
4. Exercise of Option.
(a) The option may be exercised by written notice signed by Employee and
delivered to the Secretary of the Company at the address set forth opposite the
Company’s name on the signature page of this Agreement. Such notice shall state
the number of Shares as to which the option is exercised and shall be
accompanied by the full amount of the purchase price of such Shares. The
purchase price may be paid in cash or by certified check or cashier’s check or,
if permitted by the Committee, in whole or in part, by the surrender of issued
and outstanding Shares (including an actual or deemed multiple series of
exchanges of such Shares) which shall be credited against the purchase price at
the Fair Market Value of the Shares surrendered on the date of exercise of the
option. Any such notice shall be deemed delivered on the date on which it is
personally delivered to the Secretary of the Company at the address specified
above in this Paragraph 4(a) or, if sent by mail, on the earlier of (i) the date
on which it is received by the Secretary of the Company at such address or
(ii) the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the Secretary of the
Company at such address.
(b) Promptly after demand by the Company, and at its direction, Employee shall
pay to the Company or the appropriate Affiliate an amount equal to the
applicable withholding taxes due in connection with exercise of the option. Such
withholding taxes may be paid in cash or by certified check or cashier’s check
or, subject to the further provisions of this Paragraph 4(b), in whole or in
part, by having the Company withhold from the Shares otherwise issuable upon
exercise of the option a number of Shares having a value equal to the amount of
such withholding taxes or by surrendering to the Company or the appropriate
Affiliate a number of issued and outstanding Shares having a value equal to the
amount of such withholding taxes. The value of any Shares so withheld by or
surrendered to the Company or the appropriate Affiliate shall be based on the
Fair Market Value of such Shares on the date on which the option is exercised
(in the case of a withholding of Shares) or the date (which shall not be earlier
than the date of exercise of the option) on which the Shares are surrendered (in
the case of a surrender of Shares). Employee shall pay to the Company or the
appropriate Affiliate in cash or by certified check or cashier’s check the
amount, if any, by which the amount of such withholding taxes exceeds the value
of the Shares so withheld or surrendered. Any election by Employee to have
Shares withheld or to surrender Shares to pay withholding taxes (an “Election”)
must be made at or prior to the time of exercise of the option (in the case of a
withholding of Shares) or at or prior to the time of surrender of the Shares (in
the case of a surrender of Shares). All Elections shall be made in the same
manner as is required under the first sentence of Paragraph 4(a) hereof for the
exercise of the option and shall be deemed delivered in accordance with the
provisions of the last sentence of that Paragraph.

 

2



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything contained in this Agreement to the contrary, to the
extent permitted by applicable law, the Committee may, in its sole and absolute
discretion, selectively approve arrangements with a brokerage firm or firms
under which any such brokerage firm shall, on behalf of Employee, make payment
in full to the Company of the aggregate purchase price of the Shares then being
purchased upon exercise of the option, and the Company, pursuant to an
irrevocable notice in writing from Employee, shall make prompt delivery of one
or more certificates representing the purchased Shares to such brokerage firm.
Payment in full for purposes of the immediately preceding sentence shall mean
payment of the full amount due, either in cash or by certified check or
cashier’s check. Any arrangements shall be subject to such rules and regulations
as the Committee may adopt in connection therewith.
5. Delivery of Certificates Upon Exercise of Option. Delivery of one or more
certificates representing the purchased Shares shall be made as promptly as
practicable after receipt by the Company of notice of exercise and payment in
full of the purchase price and, if required, the amount of any withholding
taxes; provided, however, that the Company shall have such time as is necessary
to qualify or register such Shares under any applicable law or governmental rule
or regulation or list such Shares on any securities exchange on which the Shares
are listed.
6. Adjustments. If at any time while the option is outstanding there shall be
any increase or decrease in the number of issued and outstanding Shares effected
without receipt of consideration therefor by the Company, through the
declaration of a dividend in Shares or through any recapitalization,
amalgamation or merger or otherwise in which the Company is the surviving
corporation, resulting in a split-up, combination or exchange of Shares, then
and in each such event appropriate adjustment shall be made by the Company in
the number of Shares and the purchase price per Share thereof then subject to
purchase pursuant to the option, to the end that the same proportion of the
issued and outstanding Shares in each such instance shall remain subject to
purchase under the option at the same aggregate purchase price. In the event of
a reclassification of the Shares or a liquidation, corporate separation (such as
a spin-off or split-off) or reorganization (including a merger, amalgamation,
consolidation or sale of assets) of the Company, not covered by the foregoing
provisions of this Paragraph 6, it is agreed that the Company shall make such
adjustments, if any, as the Committee may deem appropriate in the number,
purchase price and kind of shares still subject to the option. Any adjustment
pursuant to this Paragraph 6 shall be final, conclusive and binding on Employee.

 

3



--------------------------------------------------------------------------------



 



7. Transferability.
(a) Except as otherwise provided in Paragraph 7(b) below, the option evidenced
hereby is not transferable otherwise than by will or by the laws of descent and
distribution, or the rules thereunder, and may be exercised during the life of
Employee only by Employee.
(b) Notwithstanding Paragraph 7(a), the option evidenced hereby may be
transferred, in whole or in part, by Employee (i) by gift to the Immediate
Family Members (as defined in Paragraph 7(c) below) of Employee, partnerships
whose only partners are Employee or the Immediate Family Members of Employee,
limited liability companies whose only shareholders or members are Employee or
the Immediate Family Members of Employee, and trusts established solely for the
benefit of Employee or the Immediate Family Members of Employee, or (ii) to any
other persons or entities in the discretion of the Committee; provided, that any
subsequent transfers of a transferred option shall be prohibited except those in
accordance with Paragraph 7(a). Following transfer, any such option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer; provided, that for purposes of this Agreement,
the term “Employee” (except as used in the next succeeding sentence) shall be
deemed to refer to the transferee. The events of any termination of employment
set forth in Paragraph 1 above shall continue to be applied with respect to
Employee, following which any transferred options shall be exercisable by the
transferee only to the extent, and for the periods, specified in Paragraph 1
above.
(c) “Immediate Family Members” as used in this Agreement shall have the meaning
assigned thereto under the Plan, i.e., the spouse, former spouse, children
(including stepchildren) or grandchildren of an individual.
8. Defined Terms. Unless the context clearly indicates otherwise, the
capitalized terms used (and not otherwise defined) in this Agreement shall have
the meanings assigned to them under the provisions of the Plan.
9. Plan Provisions. By execution of this Agreement, Employee agrees that the
option and the Shares to be received upon exercise of the option shall be
governed by and subject to all applicable provisions of the Plan. This Agreement
is subject to the Plan, and the Plan shall govern where there is any
inconsistency between the Plan and this Agreement.
10. Construction. The option evidenced hereby is not an incentive stock option
under Section 422 of the United States Internal Revenue Code of 1986, as
amended. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not constitute a part hereof. This Agreement is
governed by, and shall be construed and enforced in accordance with, the laws of
the State of Texas, without regard to the principles of conflicts of laws
thereof, except to the extent Texas law is preempted by Federal law of the
United States or by the laws of the Cayman Islands.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                Address:       NOBLE CORPORATION  
 
             
13135 S. Dairy Ashford

      By:   /s/ Julie J. Robertson  
Suite 800
          Name: Julie J. Robertson  
Sugar Land, Texas 77478
(281) 276-6100
          Title:   Executive Vice President and
            Corporate Secretary  
 
             
Employee address:
             
 
                                    «First_Name» «MI» «Last_Name»  
 
             
 
             
 
             
 
             

 

5